DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
As to claim 3, a typographical error has resulted in the word “less” being removed from the claim, in line 2.  So the language should read and will be interpreted as -produces less than 20,000--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa et al. (U.S. Patent 6,758,941 B1) in view of Nguyen et al. (U.S. PGPub No. 2007/0023393 A1) further in view of Grimbergen et al. (U.S. Patent No. 6,390,019 B1).
 	As to claim 1, Ookawa discloses and shows in figures 1 and 3, a method for operating an endpoint detection system of an etch processing chamber having a ceiling formed therein (explicitly shown in figure 1), a substantially circular mounting frame (4a) 
 	receiving, by a transparent panel (4c) located in the ceiling of the etch processing chamber (shown in figure 1 and 3), the transparent panel oriented at the first acute angle relative to the substrate and the substrate support (explicitly shown with the combination of figures 1 and 3), an incident light beam from the endpoint detection system at the second acute angle relative to the transparent panel (inherent in sending the lasers beams through as labeled), wherein the transparent panel comprises (col. 4, ll. 1-15; col. 5, ll. 16-22): 
 	a body (4c) comprising a top surface, a bottom surface, and a sidewall, the transparent panel disposed in the substantially circular mounting frame (explicitly shown in figure 3), the sidewall of the transparent panel adjacent to the first section of the substantially circular mounting frame and the bottom surface of the transparent panel 
 	transmitting, by the transparent panel, the incident light beam to the substrate within the etch processing chamber at an angle perpendicular to the substrate and the substrate support (explicitly shown by arrows that represent the laser beams in figures 1 and 3) (col. 4, ll. 1-15); 
 	receiving, at a light detector (disclosed but now shown), a reflected light beam having an intensity corresponding to a dimension of an opening in the substrate, the dimension including a target depth (where inherently the light has this info if over a via as disclosed) (col. 4, ll. 1-15); and 
	Ookawa does not explicitly disclose where the mounting frame is substantially circular.  
	However, as firstly noted it is implied that if every structure around the mounting frame (4D and 4E) are circular then 4a would also be circular.  Further the examiner takes Office Notice that the shape of the mounting frame absent any criticality or In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ookawa where the mounting frame is substantially circular in order to provide the advantage of expected results in using one of many known shape types possible to mount and hold a structure efficiently with allowance for light to transmit therethrough.
 	Ookawa does disclose using a waveform spectra corresponding to intensity to measure etch rate (col. 3, ll. 62-64; col. 4, ll. 16-21).
	Ookawa does not explicitly disclose calculating the dimension, including the target depth, based upon a waveform spectra of the reflected light beam, the waveform spectra corresponding to the intensity.
	However, Nguyen does disclose in ([0031], ll. 8-11; [0034], ll. 8-13; [0035], ll. 1-8) calculating a dimension (where target depth is a form of dimension of the via or trenches under test) including target depth based on a waveform spectra of the reflected light beam, the waveform spectra corresponding to the intensity.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ookawa with an additional measurement of calculating the dimension, including the target depth, based upon a waveform spectra of the reflected light beam, the waveform spectra corresponding to the intensity in order to provide the advantage of increased accuracy in doing additional processing of the light to measure target depth one can obviously more accurately detail the wafer under processing.

	Ookawa in view of Nguyen does not explicitly disclose where the substantially circular mounting frame exposing a center of the transparent panel, wherein the center is coaxial with a radial center of inner sidewalls of the first section of the mounting frame.
	However, Grimbergen does disclose and show in figures 3a-b, 4a-4b and in (col. 8, ll. 30-37; col. 9, ll. 22-28; col. 10, ll. 23-27) the use of a similar tilted transparent panel that is circular and has both disclosure for blocking the center of the transparent panel (fig. 4b) and having the central optical axis coaxial with the radial center of the inner sidewalls of the mounting frame exposed (opening 145a, figs. 3a and 3b).  The shape is additionally taken as obvious matter of design choice in lacking any disclosed criticality. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ookawa in view of Nguyen where the substantially circular mounting frame exposing a center of the transparent panel, wherein the center is coaxial with a radial center of inner sidewalls of the first section of the mounting frame in order to provide the advantage of expected results in using one of many known aperture plate designs to efficiently relay light to the sample under test in a particular well-known manner.
As to claim 2, Ookawa discloses a method, further comprising: receiving, by the transparent panel, a the reflected light beam from the substrate at the second acute angle (inherent that the beam is received at the second acute as the window 4C is not 
 	As to claim 3, Nguyen as modified by Rajagopalan discloses a method, wherein the transparent panel produces less than 20,000 counts of background reflections from the substrate within the incident light beam or the reflected light beam (this is implied in the nature of the window being tilted relative to the light beams) (col. 5, ll. 34-39; where the examiner notes that the limitation of claim 3 is merely an intended result, the examiner has met the burden of showing both the claimed steps and structures that lead to said results, therefore the examiner is interpreting that the prior art is capable of said result).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note
	The examiner would like to note that Grimbergen was used above in order to teach having a circular open central light pathway as a modification to Ookawa as this was determined to be the most efficient means to write the rejection.  However, the rejection could also be flipped so that Grimbergen is used as the primary reference thus anticipating the use of a tilted mirror with a substantially circular shape and circular 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael P LaPage/Primary Examiner, Art Unit 2886